 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10    JOSHUA DAVIS BLAND,                               Case No. 1:19-cv-01030-JDP
11                       Plaintiff,                     ORDER DIRECTING PLAINTIFF TO FILE A
                                                        NEW APPLICATION TO PROCEED IN
12           v.                                         FORMA PAUPERIS WITHIN FOURTEEN
                                                        DAYS
13    D. MOFFETT, et al.,
                                                        ECF No. 2
14                       Defendants.
15

16          Plaintiff Joshua Davis Bland is a state prisoner proceeding without counsel in this civil
17   rights action brought under 42 U.S.C. § 1983. On July 17, 2019, plaintiff filed an application to
18   proceed in forma pauperis under 28 U.S.C. § 1915. ECF No. 2.
19          The in forma pauperis statute still requires that prisoners pay their filing fees. More
20   specifically, prisoners are “required to make monthly payments of 20 percent of the preceding
21   month’s income credited to the prisoner’s account.” 28 U.S.C. § 1915(b)(2). However, Bland’s
22   application contains a handwritten note that he does “not consent to 28 U.S.C. § 1915(b)(2) as it
23   is unconstitutional.” ECF No. 2 at 2.
24          The provision to which plaintiff objects is in fact constitutional. See, e.g., Hendon v.
25   Ramsey, 478 F. Supp. 2d 1214, 1220 (S.D. Cal. 2007) (“[C]ollecting 20 percent of Plaintiff's
26   monthly income for each action he has filed raises no serious constitutional questions.”). Thus, to
27   obtain the benefits of proceeding in forma pauperis, plaintiff must be willing to accept the
28
                                                       1
 1   reasonable costs that Congress has imposed—including those of 28 U.S.C. § 1915(b)(2).

 2            The court directs plaintiff to submit a new application to proceed in forma pauperis within

 3   fourteen days of this order. The court recommends that plaintiff avoid editing or annotating the

 4   questions and prompts on the form. If plaintiff does not submit a new application, the court will

 5   assume that plaintiff continues to object to 28 U.S.C. § 1915(b)(2) and will issue a

 6   recommendation that plaintiff pay the filing fee in full.

 7            Order

 8            The clerk of court is directed to send plaintiff a new application to proceed in forma

 9   pauperis.

10
     IT IS SO ORDERED.
11

12
     Dated:      August 2, 2019
13                                                       UNITED STATES MAGISTRATE JUDGE
14

15

16   No. 205
17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
